Citation Nr: 0608857	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-32 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for idiopathic subaortic 
stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from June 1976 to June 1979 
and from June 1980 to June 1992.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA)  Philadelphia, Pennsylvania Regional 
Office (RO).  The Pittsburgh RO currently has jurisdiction 
over this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the VA Form 9 submitted in September 2004, the veteran 
requested a hearing before a Veterans Law Judge at the 
regional office.  The record indicates that the veteran 
resides outside the United States.  In April 2005, the RO 
advised the veteran that hearings are not conducted outside 
of the United States and that a hearing before a Veterans Law 
Judge is not required by law.  It was indicated that the 
veteran should advise the RO if he planned to travel to the 
U.S. and the RO would attempt to arrange the requested 
hearing.  He was further advised that he could submit written 
argument or a sworn statement and of the options for hearings 
before RO personnel.  

The veteran has not withdrawn his request for a hearing 
before a Veteran's Law Judge.  The record does indicate that 
he has traveled to the U.S, most recently in 2006.  While he 
advised the RO of this fact, no attempt to schedule a hearing 
is shown.  Therefore the case must be remanded for scheduling 
of such requested hearing.  See 38 C.F.R. § 20.704(e) (2005).  
The veteran is again advised that a hearing before a Veterans 
Law Judge is not required and that he may submit written 
argument or statements in support of his claim.  In addition, 
pursuant to 38 C.F.R. § 20.700(d), the veteran's 
representative may present oral arguments, not to exceed 30 
minutes in length, to the Board on audio tape without 
personally appearing before the Board.   

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
personal hearing before a traveling 
Veterans Law Judge.  Appropriate 
notification should be given to the 
veteran, and such notification should be 
documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

